Order entered March 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01228-CV

                 TEXAS SOCCER FOUNDATION, Appellant

                                        V.

                 STING SOCCER FOUNDATION, Appellee

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC- 1 7-07441

                                      ORDER

      Before the Court is the February 28, 2020 request of Vielica Dobbins,
Official Court Reporter for the 193rd Judicial District Court, for an extension of
time to file the reporter’s record.   The reporter’s record has now been filed.
Accordingly, we DENY the motion as moot.
      Also before the Court is appellant’s February 27, 2020 motion relating to the
reporter’s record. Because the reporter’s record has now been filed, we DENY the
motion.
                                             /s/   ERIN A. NOWELL
                                                   JUSTICE